Citation Nr: 0911295	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  98-08 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
scars claimed to be the result of Department of Veterans 
Affairs (VA) medical treatment rendered in April 1988, 
November 1988, October 1991, and November to December of 
1992.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional cardiac disability claimed to be the result of VA 
medical treatment rendered in April 1988, November 1988, 
October 1991, and November to December of 1992.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia in October 1997 
and June 2008.

The October 1997 rating decision concerned the Veteran's 
38 U.S.C.A. § 1151 claims.  Following remands in June 1999 
and October 2003, the Board denied these claims in an August 
2006 decision.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and, in May 2008, the Court granted a Joint Motion for Remand 
from the VA General Counsel and the Veteran's representative.  
This Joint Motion for Remand addressed both of the 
38 U.S.C.A. § 1151 claims, and the case is again before the 
Board.

Additionally, the Board notes that the Veteran has submitted 
a Notice of Disagreement with a June 2008 rating decision 
denying service connection for PTSD.  

Finally, in the August 2008 Notice of Disagreement, the 
Veteran's representative raised new claims for service 
connection for kidney and lung disorders, with "both related 
to exposure to Agent Orange and asbestos" during service.  
The representative also referenced a claim of entitlement to 
nonservice-connected pension benefits.  In an October 2008 
notice letter, the RO addressed the two service connection 
claims but not the pension claim.  Accordingly, that matter 
is referred back to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As a preliminary matter, the Board notes that under the 
current provisions of 38 U.S.C.A. § 1151, a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault is necessary for 
entitlement to compensation.  These provisions, however, 
apply only to claims filed on or after October 1, 1997.  In 
this case, the Veteran's 38 U.S.C.A. § 1151 application was 
received in March 1997.  As such, the Veteran is not required 
to show fault or negligence.  See generally Brown v. Gardner, 
513 U.S. 115 (1994); 38 C.F.R. § 3.358 (2008) (applicable to 
38 U.S.C.A. § 1151 claims received prior to October 1, 1997).

In the August 2006 decision, the Board determined that the 
Veteran's scars were a necessary consequence of VA medical 
treatment and that he did not have additional cardiac 
disability as a result of such treatment.  Specific prior 
treatment and surgery cited by the Board included a right 
thoracotomy in April 1988; skin biopsies for skin lesions of 
the left leg and right hip in November 1988; left heart 
catheterization in October 1991; and coronary artery bypass 
grafting, cardiac catheterization, pericardial window, an 
arteriogram, sternal rewiring, and an echocardiogram in 
November to December of 1992.  All of these procedures were 
performed at the Augusta, Georgia VA Medical Center (VAMC) 
except for that from November 1988, which was performed at 
the Dublin, Georgia VAMC.  The Board also cited extensively 
to November 2005 VA scars and heart examination reports and a 
December 2005 addendum to the heart report.  The scars 
examiner found that the Veteran had keloid formation in two 
of his scars and noted that certain persons have a 
predisposition to this formation based on an unknown cause.  
Also, the heart examiner found that the progression of the 
Veteran's coronary artery disease appeared to have been 
normal and that there was no evidence that any VA treatment 
precipitated or accelerated the progression.

In the Joint Motion for Remand, the VA General Counsel and 
the Veteran's representative (herein "the parties") cited 
three bases for their action and for additional development. 

First, the parties stated that the Board had not fully 
explained whether the Veteran's scars were "an additional 
disability."  The parties also noted that the question of 
whether surgical treatment was properly administered with the 
express or implied consent of the Veteran, or with the 
Veteran's representative, had not been fully addressed.  See 
38 C.F.R. § 17.32 (2008).  Given these concerns, the Board 
finds that additional evidentiary development, both in terms 
of obtaining available consent forms and a further VA 
examination, is necessary prior to a final Board adjudication 
of the 38 U.S.C.A. § 1151 claims.

Additionally, the parties noted the inadequacy of prior 
notification letters, in light of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
Significantly, a December 2002 notice letter contained the 
provisions of 38 C.F.R. § 3.361 (applicable to post-October 
1, 1997 claims), whereas a February 2004 letter referred to a 
direct service connection claim.  Accordingly, a corrective 
notice letter will be needed.  38 C.F.R. § 19.9 (2008).

Finally, the parties requested that action be taken to obtain 
all pertinent medical records, notably from the Augusta VAMC.  
A review of the claims file indicates that updated records 
from this facility were last received in May 2003 (most 
subsequent treatment appears to be from the Dublin VAMC).  
Accordingly, any search for additional records will focus on 
consent forms for the noted surgical treatment and Augusta 
VAMC records dated after May 2003, if any exist.

As to the claim for service connection for PTSD, the Board 
notes that this claim was denied in a June 2008 rating 
decision.  The Veteran's Notice of Disagreement with this 
decision was received in August 2008, but no Statement of the 
Case appears to have been furnished to date.  As such, it is 
incumbent upon the RO to issue a Statement of the Case 
addressing this particular issue.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2008).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
38 U.S.C.A. § 1151 claims on appeal.  
This letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the claims and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.  It is 
essential that this notification be made 
in terms of 38 C.F.R. § 3.358 (2008), 
given that the Veteran's application was 
received in March 1997.  The Veteran 
should also be notified of VA's policies 
in granting disability evaluations and 
effective dates for such evaluations.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Then, the Augusta VAMC should be 
contacted for: (1) any and all available 
consent forms pertaining to the April 
1988, October 1991, and November and 
December of 1992 procedures; and (2) all 
records of medical treatment dated since 
May 2003.  Similarly, any and all 
available consent forms pertaining to the 
November 1988 procedure at the Dublin 
VAMC should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to address his claimed scars 
and additional cardiac disability.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to first 
address whether the Veteran's VA 
treatment resulted in additional 
disability in terms of scarring.  If 
additional disability is found, the 
examiner should indicate whether such 
disability constitutes a necessary 
consequence of medical or surgical 
treatment.  

Also, based upon a review of the relevant 
hospital records from April 1988, 
November 1988, October 1991, and November 
to December of 1992, the examiner is 
requested to provide opinions as to 
whether there is sufficient information 
of record to ascertain whether the VA 
treatment providers substantially 
complied with VA's informed consent 
requirements, as listed in 38 C.F.R. 
§ 17.32.  An opinion should be rendered 
for each specific surgical procedure.  
Considerations for this examiner should 
include whether there were mere minor 
deviations from the requirements that 
were immaterial under the circumstances 
of the case and whether the records 
reflect either express oral consent or 
implied consent (e.g., as in an emergency 
situation).  If, on the other hand, the 
examiner finds insufficient documentation 
to reach the conclusion that VA treatment 
providers substantially complied with 
VA's informed consent requirements, he or 
she should so state.  For each surgical 
procedure for which it cannot be 
determined that VA treatment providers 
substantially complied with VA's informed 
consent requirements, the examiner should 
describe the nature and extent of 
additional disability resulting from that 
procedure.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the Veteran's 38 U.S.C.A. 
§ 1151 claims should be readjudicated.  
If the determination of either claim 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

5.  The Veteran and his representative 
must also be furnished with a Statement 
of the Case addressing the issue of 
entitlement to service connection for 
PTSD.  This issuance must include all 
regulations pertinent to the case at 
hand, as well as an explanation of the 
Veteran's rights and responsibilities in 
perfecting an appeal on this matter.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


